Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 14-16 and 24-27 is/are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Jahnke (US 2021/0218044, hereinafter Jahnke ‘044).
Regarding claims 1 and 2, Jahnke ‘044 discloses a fuel cell system (Fig. 2 for example which illustrates a fuel cell system) comprising at least one fuel cell (236/237) arranged for a reformation of a hydrocarbon (see paragraph 11 which discloses an MCFC with internal reforming) and a hydrocarbon generation unit (methanator 245) connected to an anode outlet of the fuel cell (via conduit 214) for generating the hydrocarbon from carbon monoxide and hydrogen included in a partially unconverted exhaust stream of the anode outlet of the fuel cell (via methanation), wherein the fuel cell is thermally decoupled from the hydrocarbon generation unit so that an exothermal hydrocarbon generation reaction that occurs in the hydrocarbon generation unit and an endothermal reformation reaction that occurs in the fuel cell proceed without one reaction thermally interfering the other (see Fig. 2 which illustrates no thermal connection between fuel cell stack 236/237 and methanation reactor 245), 
wherein at least one separation unit (275) is arranged downstream to the hydrocarbon generation unit and connected thereto to separate carbon dioxide from the exhaust stream (see paragraph 40 which discloses carbon dioxide removal from the anode exhaust gas via separator 275).
Regarding claim 3, Jahnke ‘044 further discloses at least one separation unit is arranged downstream to the hydrocarbon generation unit and connected thereto to separate non-combustible exhaust stream components (condenser 250 is downstream of the methanation unit and is capable of separating water from the methanated gas). 
Regarding claim 4, Jahnke ‘044 further discloses the hydrocarbon generation unit (245) is connected to a hydrocarbon recycling conduit which is connected to an anode inlet of the fuel cell (see paragraph 41 which discloses the methane produced in the methanator can be recycled to the anode). 
Regarding limitations recited in claims 5, 6, 14 and 25-27 which are directed toward the composition of carbon dioxide and water in the hydrocarbon recycling conduit, the composition of the oxidant to the cathode, the heat transfer within the fuel cell and the pressure within the fuel cell system are directed to a manner of operating disclosed system.  Neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
Regarding claim 8, Jahnke ‘044 further discloses the separation unit comprises cryogenic separation/distillation (chiller 265).  
Regarding claim 15, Jahnke ‘044 further discloses a heat exchanger is connected to the anode outlet of the fuel cell upstream to the hydrocarbon generation unit (see paragraph 33 which discloses that the anode exhaust may be cooled prior to entering the methanator).
Regarding claim 16, this claim recites an intended use for heat released during hydrocarbon generation (to evaporate a liquid).  Such a claim amendment does not set forth structurally what this process is.  As such, in the system of Jahnke ‘044, the heat from the methanation reaction can be used to evaporate water in the cooling tower 122. 
Regarding claim 24, Jahnke ‘044 further discloses the at least one separation unit (265/275) is arranged downstream to the hydrocarbon generation unit (see Fig. 2 where chiller 265/275 is downstream from 245) and connected thereto to separate non-combustible exhaust stream components that include water and carbon dioxide (separator 275 removes carbon dioxide an any remaining water in the anode exhaust stream). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13, 18, 19 and 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jahnke (US 2021/0218044, hereinafter Jahnke ‘044) in view of Micheli (US 5,541,014).
Regarding claims 18 and 13, Jahnke ‘044 discloses a method of operating a fuel cell system according to claim 1, comprising: 
a) reforming of hydrocarbon in a fuel cell (see paragraph 11 which discloses an MCFC with internal reforming); 
c) generating a hydrocarbon from carbon monoxide and hydrogen included in a partially unconverted exhaust stream of the anode outlet of the fuel cell in a hydrocarbon generation unit (such as a methanation unit 245) to produce a hydrocarbon containing stream (methane), wherein the heat of the hydrocarbon generation is decoupled from the fuel cell so that the exothermal hydrocarbon generation reaction and the endothermal reformation reaction proceed without one reaction thermally interfering the other (see Fig. 2 which illustrates no thermal connection between fuel cell stack 236/327 and methanator 245); and 
d) recycling of the produced hydrocarbon stream to the anode inlet of the fuel cell, in particular via a hydrocarbon recycling conduit (see paragraph 41 which discloses the methane produced in the methanator can be recycled to the anode). 
Jahnke ‘044, however, does not teach recycling a part of the anode exhaust stream to the anode inlet.
Micheli also discloses a fuel cell system (see abstract).
Micheli teaches a fuel cell (7) which comprises an anode exhaust gas recycle stream (63) to assist in heat management of the reforming reaction in the fuel cell by transferring some heat from the exhaust to the feed stream of the anode inlet (col. 6 line 66-col. 7 line 2).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the recycle stream of Micheli to the process of Jahnke ‘044 in order to assist in heat requirements for the endothermic reforming reaction by transferring exhaust heat to the inlet.  Furthermore, such a modification would place the recycling conduit upstream of the hydrocarbon generation unit, as claimed in claim 13.
Furthermore, Jahnke ‘044 teaches removal of water from the hydrocarbon containing exhaust stream produced in step c) (water is removed in condenser 250) and further disclsoes removing CO2 from the hydrocarbon containing stream (via cooler 265 and separator 275).
Regarding claim 19, Jahnke ‘044 further discloses a complete exhaust stream of the anode outlet of the fuel cell is fed into the hydrocarbon generation unit (see Fig. 2 which illustrates the entire anode exhaust (214) goes to the hydrocarbon generation unit (245).
Regarding claim 28, Jahnke ‘044 further discloses the non-combustible exhaust stream components include carbon dioxide and water (as discussed above, water and carbon dioxide are removed from the anode exhaust stream of Jahnke ‘044).

Claim 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jahnke (US 2021/0218044, hereinafter Jahnke ‘044) in view of Mitlitsky (US 2004/0224193) as applied to claim 19 above, and further in view of Clomburg (US 2012/0178833).
Regarding claim 29, Jahnke ‘044 teaches that heat can be taken away from the methanation reaction (paragraph 33) but does not explicitly disclose a method in which this heat is removed via evaporation.
Clomburg also discloses a methanation process (see abstract).
Clomburg, like Jahnke ‘044, discloses multiple methanation stages that are cooled to control their temperature and teaches a water cooled heat exchange system which produces steam while maintaining the methanation reaction at the appropriate temperature (paragraph 51-53).  
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to adopt the water cooled system of Clomburg, which produces cooling via evaporation, in the methanation cooling process of modified Jahnke ‘044 in order to maintain the methanation reaction at the appropriate temperature while also producing steam.
 
Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jahnke (US 2021/0218044, hereinafter Jahnke ‘044) in view of Mitlitsky (US 2004/0224193).
Regarding claim 17, Jahnke ‘044 teaches a fuel cell, but does not teach a structure which would allow the fuel cell to be operated in a reverse matter to achieve electrolysis.
Mitlitsky also disclose a fuel cell (see abstract).
Mitlitsky teaches a configuration which allows a fuel cell to be operated reversibly such that hydrogen/fuel can be produced in electrolysis mode and electricity can be produce in fuel cell mode based on the cost of fuel/electricity (paragraphs 20 and 24). Such a configuration results in maximum economic efficiency.
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the fuel cell of Jahnke to be operable in reverse mode, such as in Mitlitsky, in order to maximize economic efficiency with fluctuating electricity and fuel prices.

Response to Arguments
Applicant’s arguments filed 1/31/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725